In a proceeding pursuant to CPLR article 78 to review the respondent’s determination dated December 10, 1992, which found the petitioner guilty of violating prison disciplinary rules, the appeal is from a judgment of the Supreme Court, Westchester County (Scarpino, J.), dated April 13, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Hearing Officer permissibly declined to call a certain witness requested by the petitioner during the Tier III hearing (see, Matter of Laureano v Kuhlmann, 75 NY2d 141, 147; see also, Matter of Amaker v Coughlin, 197 AD2d 886).
We have reviewed the petitioner’s remaining contentions and find them to be without merit (see, Matter of Comfort v Irvin, 197 AD2d 907; Matter of McGill v Coughlin, 182 AD2d 1103, 1104; Matter of Hop Wah v Coughlin, 153 AD2d 999, 1000). Mangano, P. J., Thompson, O’Brien and Ritter, JJ., concur.